IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1773
                            Filed December 18, 2019


IN THE INTEREST OF S.C., J.C., A.C., and J.C.,
Minor Children,

S.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Mark C. Cord III,

District Associate Judge.



      A mother appeals the termination of her parental rights to four children.

AFFIRMED.



      Jessica R. Noll of Deck Law PLC, Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Maxine Buckmeier of Maxine M. Buckmeier, P.C., Sioux City, attorney and

guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., Mullins, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2019).
                                         2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to four children, born

in 2008, 2011, 2012, and 2015.1 She contends (1) the record lacks clear and

convincing evidence to support the grounds for termination cited by the district

court; (2) termination was not in the children’s best interests; and (3) the district

court should have afforded her six additional months to work toward reunification.

       We may affirm if we find clear and convincing evidence to support any of

the grounds cited by the district court. See In re A.B., 815 N.W.2d 764, 774 (Iowa

2012). On our de novo review, we focus on Iowa Code section 232.116(1)(f)

(2019), which requires proof of several elements including proof the children

cannot be returned to the mother’s custody.

       The State applied to have the children temporarily removed from the

mother’s care after a man who was staying with her beat one of the children with

a belt, causing “deep, black blue” bruising on “almost his entire right leg.” The

district court granted the application, later ordered the children’s continued

removal, and adjudicated them in need of assistance. The children remained out

of the mother’s care through the termination hearing fourteen months later.

       The oldest child was in no position to be returned to his mother’s custody.

According to the department of human services case manager, his behaviors

required ongoing placement in a group care facility and he had an unhealthy bond

with the mother—an outgrowth of having to serve as her caretaker as well as the




1
 The children’s father was imprisoned for third-degree sexual abuse and does not
appeal the termination of his parental rights.
                                          3


younger children’s caretaker. She testified the child “carrie[d] a great deal of guilt

about everything.”

       The second child, who reported severe trauma at the age of four, was doing

well in her foster placement and, according to the case manager, had “completed

the majority of the trauma narrative.” The case manager stated the mother was

not capable of parenting her.

       As for the third child, he was hospitalized at the age of five based on “out of

control” behaviors and “homicidal tendencies.” His behaviors improved following

his placement in a highly-structured foster home where the foster parents provided

him with “step by step instructions” to complete daily activities such as brushing

his teeth. Although the foster home was not a permanent placement option, the

lack of structure in the mother’s home precluded return of the child to her custody.

       The fourth child was the only child with whom the mother had regular

contact in the form of weekly supervised visits. Although the mother testified that

the visits went well, the case manager expressed concern about her ability to

protect any of the children and set appropriate boundaries with strangers, despite

her receipt of multiple services.

       The mother’s therapist and peer-support specialist essentially confirmed the

absence of progress on this front. Her therapist reported “multiple no-show and

cancelled appointments” and reported she was “chronically late to therapy.” She

stated, “Due to her inconsistency in attending therapy appointments, it became

difficult for [her] to work on and complete goals for therapy.” The peer-support

specialist similarly reported that the mother “did not attend appointments on a

regular basis” and “did not want to talk . . . about the trauma that her children went
                                         4


through and how that has an impact on their daily lives.” Although the specialist

“worked extensively on healthy boundaries,” she reported that the mother did not

appear to “retain[] any of the information.” Based on the mother’s failure to

internalize the recommended behavioral changes, we agree with the district court

that the children could not be returned to her custody.

      We also agree termination was in the children’s best interests. See Iowa

Code § 232.116(2). The oldest three children showed the effects of extensive

trauma spanning a period of years. The youngest child was present in the home

during the incident precipitating removal. Although the mother acknowledged

mistakes were made, she continued to allow individuals to stay with her and failed

to express an understanding of the danger they could pose to her children.

      Finally, the district court appropriately denied the mother’s request for six

additional months to work toward reunification. The mother received voluntary

services before the children were removed and a host of services after the removal

without significant progress on the key issue of discerning and maintaining

boundaries. Immediate termination of her parental rights was warranted.

      AFFIRMED.